United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-768
Issued: August 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated February 3, 2012 which denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
emotional condition in the performance of duty.
FACTUAL HISTORY
On December 5, 2011 appellant, then a 47-year-old sheet metal mechanic, filed a
traumatic injury claim alleging that on November 7, 2011 his supervisor yelled at him causing
1

5 U.S.C. § 8101 et seq.

stress. He stopped work on November 7, 2011 and returned on December 5, 2011. Jerry
Kittrell, appellant’s supervisor, noted that he was unaware that appellant had a work-related
condition, rather, appellant simply stated that he was feeling ill. He noted that the nature of the
injury was not the result of traumatic injury.
On December 28, 2011 OWCP asked appellant and the employing establishment to
provide additional evidence.
OWCP received a December 21, 2011 statement from Mr. Kittrell, who advised that
appellant came to him on November 7, 2011, after working for two hours. Appellant stated that
he was feeling ill and wanted to go to the employer’s medical unit. Mr. Kittrell asked appellant
if he was ill before he came to work and completed a form allowing appellant to proceed to the
medical unit. He stated that appellant returned from the medical unit with a “dispensary chit”
stating that he was to have no duties pending an evaluation by his private physician. Mr. Kittrell
advised that appellant did not report being injured on the job and did not appear to be sick.
Appellant submitted an undated Equal Employment Opportunity (EEO) statement. He
alleged that Mr. Kittrell micromanaged him and told him not to speak to any other supervisors
about issues in the workplace. In September 2011, appellant was working on a floor board and
Mr. Kittrell criticized his performance and told him he did the job wrong. He asserted that on
November 4, 2011 a coworker asked him to inspect corrosion on an aircraft which he confirmed
and reported to a team crew leader. Appellant alleged that Mr. Kittrell subsequently questioned
him for 10 minutes about inspecting the aircraft and then instructed appellant to meet him
outside the building. Mr. Kittrell spoke to appellant in a very loud voice, told him he was not a
friend and that appellant was paid to listen to him. At the end of the conversation, Mr. Kittrell
apologized to him. He generally alleged that he worked in a hostile work environment, was
discriminated against because he was a Vietnamese-American, and that Mr. Kittrell threatened
employees with termination when they made mistakes.
Appellant submitted reports dated November 7 to December 3, 2011 from Dr. Ton Tran,
a Board-certified internist, who diagnosed anxiety, stress, high blood pressure and headaches and
noted that appellant was off work until December 5, 2011. In dispensary notes dated
November 7 and December 5, 2011, a physician’s assistant advised that appellant was treated for
an occupational disease and was disabled from work until December 5, 2011. In occupational
medicine reports dated November 7 and December 5, 2011, Dr. Juan C. Fals, Board-certified in
occupational medicine, noted that appellant reported having a stressful confrontation with his
supervisor on November 4, 2011 with anxiety and insomnia. He noted that appellant was off
work for two weeks. Appellant reported filing an EEO complaint. Dr. Fals returned appellant to
full duty on December 5, 2011.
In a decision dated February 3, 2012, OWCP denied appellant’s claim finding that the
claimed emotional condition did not arise in the performance of duty. It found that appellant did
not establish any compensable work factors.

2

LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.6 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.7 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.8 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or his frustration from
not being permitted to work in a particular environment or to hold a particular position.9
ANALYSIS
Appellant alleged an emotional condition as a result of being micromanaged and
criticized by Mr. Kittrell in September 2011. He asserted that on November 4, 2011, after
inspecting corrosion on an aircraft, Mr. Kittrell spoke to him in a very load voice, told him he
2

George H. Clark, 56 ECAB 162 (2004).

3

28 ECAB 125 (1976).

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Lillian Cutler, supra note 3.

6

J.F., 59 ECAB 331 (2008).

7

M.D., 59 ECAB 211 (2007).

8

Roger Williams, 52 ECAB 468 (2001).

9

See Lillian Cutler, supra note 3.

3

was not his friend and that appellant was paid to listen to him. Appellant further alleged that he
worked in a hostile work environment, was discriminated against because he was a VietnameseAmerican, and that Mr. Kittrell threatened employees with termination if they made a mistake.
The Board must thus, initially review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA. Appellant has not
attributed his emotional condition to the regular or specially assigned duties of his position as a
sheet metal mechanic. Therefore, he has not alleged a compensable factor under Cutler.10
Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEwen,11 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
FECA would attach if the factual circumstances surrounding the administrative or personnel
action established error or abuse by the employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.12
Appellant attributed his stress to allegations that Mr. Kittrell micromanaged him and told
him not to speak to other supervisors about workplace issues. He alleged in an EEO statement
that in September 2011 he was working on a floor board and Mr. Kittrell criticized him and told
him he did the job wrong. Appellant asserted that on November 4, 2011, a coworker asked him
to inspect corrosion on an aircraft which he confirmed and reported the corrosion to a team crew
leader. He alleged that subsequently Mr. Kittrell spoke to him in a very loud voice, told him he
was not his friend and that he paid appellant to listen to him. The Board has found that an
employee’s complaints concerning the manner in which a supervisor performs his duties as a
supervisor or the manner in which a supervisor exercises his supervisory discretion fall, as a rule,
is outside the scope of coverage provided by FECA. This principle recognizes that a supervisor
or manager in general must be allowed to perform his duties, that employees will at times dislike
the actions taken, but that mere disagreement or dislike of a supervisory or management action
will not be actionable, absent evidence of error or abuse.13 The Board notes that the assignment
of work is an administrative function14 and the manner in which a supervisor exercises his or her
discretion falls outside the ambit of FECA. Absent evidence of error or abuse, appellant’s mere

10

See id.

11

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

12

See Richard J. Dube, 42 ECAB 916, 920 (1991).

13

See Marguerite J. Toland, 52 ECAB 294 (2001).

14

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

4

disagreement or dislike of a managerial action is not compensable.15 The Board finds that
appellant has not offered sufficient evidence to establish error or abuse regarding his work
assignments. The evidence does not establish that the employing establishment acted
unreasonably.16 Appellant presented no corroborating evidence to support that the employing
establishment acted unreasonably in assigning work.
Appellant has not established
administrative error or abuse in the performance of these actions and therefore they are not
compensable under FECA.
Appellant asserted that he worked in a hostile work environment, was discriminated
against because he was a Vietnamese-American, and that Mr. Kittrell threatened employees with
termination if they made a mistake. To the extent that incidents alleged as constituting
harassment or a hostile environment by a supervisor are established as occurring and arising
from appellant’s performance of his regular duties, these could constitute employment factors.17
However, for harassment to give rise to a compensable disability under FECA, there must be
evidence that harassment did in fact occur. Mere perceptions of harassment are not compensable
under FECA.18 The factual evidence fails to support appellant’s claim for harassment. The
record does not support appellant’s allegation that he was harassed or worked in a hostile work
environment. There is no corroborating evidence to support that the employer treated appellant
disparately. Appellant has not established a compensable factor of employment in this regard.
To the extent that appellant alleged that on November 7, 2011 his supervisor, Mr. Kittrell
verbally abused and threatened him, the Board has recognized the compensability of verbal
abuse in certain circumstances. This does not imply, however, that every statement uttered in the
workplace will give rise to coverage under FECA.19 The Board finds that the facts of the case
does not support any specific incidents of verbal abuse. Appellant provided no corroborating
evidence, or witness statements to establish his allegations at a particular time and place.20 There
is no corroborating evidence to support that any verbal interaction with appellant by Mr. Kittrell
rises to the level of a compensable employment factor.21 Mr. Kittrell submitted a December 21,
2011 statement advising that appellant reported feeling ill at work on November 7, 2011 but did
not indicate that anything happened at work to cause his illness. Mr. Kittrell did not report any
arguments or verbal altercations.
15

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties do not fall within the coverage of FECA).
16

D.L., 58 ECAB 217 (2006).

17

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

18

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
19

Charles D. Edwards, 55 ECAB 258 (2004).

20

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
21

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).

5

Consequently, appellant has not established his claim for an emotional condition as he
has not attributed his claimed condition to any compensable employment factors.22
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

6

